Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-4 and 7 as well as SEQ ID NO: 1, as species [(3E,7E) and [(3Z,7E)] and by-product (II) in the reply filed 05/13/2022 is acknowledged. Because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-7 are pending in this application, Group I, claims 1-4 and 7 as well as SEQ ID NO: 1, as species [(3E,7E) and [(3Z,7E)] and by-product (II), reading on the elected invention is now under consideration for examination; claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a CON of 16/598,317 filed on 10/10/2019 now US 11,021,722, which is a CON of 15/568,945 filed on 10/24/2017 now US 10,472,655, which is a 371 of PCT/EP2016/058987 filed on 04/22/2016 and claims the priority date of UK Application 1507207.7 filed on 04/24/2015. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 04/26/21 and 11/29/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered and initialed by the examiner.

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-25 of US Patent 10,472,655 B2, in IDS; and (ii) claims 1-19 of US Patent 11,021,722 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-4 and 7 of the instant application as interpreted are directed to a reaction product comprising (-)-Ambrox obtained by a method comprising… enzymatically converted by any SHC/HAC enzyme including mutants and variants, said SHC/HAC enzyme comprises a polypeptide having at least 90% sequence identity to amino acid sequences of SEQ ID NO: 1, … or SEQ ID NO: 4 … .
(i) Claims 1-25 of US Patent 10,472,655 B2 are directed to “a process for preparing (-)-Ambrox … is enzymatically converted by SHC/HAC enzyme comprising the amino acid sequences of SEQ ID NO: 21”; said reference polypeptide of SEQ ID NO: 21 of said reference patent has 99.6% sequence identity to SEQ ID NO: 1 of the instant invention, when there is specifically recited embodiment that encompasses the claimed genus of polypeptides of the instant application, i.e., …having at least 90% sequence identity to SEQ ID NO: 1 and that would mainly anticipate and/or render obvious claims 1-4 and 7 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985).
 (ii) Claims 1-19 of US Patent 11,021,722 B2 are directed to “a process for preparing (-)-Ambrox … is enzymatically converted by SHC/HAC enzyme comprising the amino acid sequences of SEQ ID NO: 1 … SEQ ID NO: 4”; said reference polypeptides of SEQ ID NO: 1 … SEQ ID NO: 4 of said reference patent has 100% sequence identity to SEQ ID NO: 1 … SEQ ID NO: 4 of the instant invention, when there is specifically recited embodiment that encompasses the claimed genus of polypeptides of the instant application, i.e., …having at least 90% sequence identity to SEQ ID NO: 1 and that would mainly anticipate and/or render obvious claims 1-4 and 7 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985).
Examiner takes the position that the process/method claims in said reference patents is a different form/version of expression of a reaction product comprising (-)-Ambrox obtained by a method comprising… enzymatically converted by any SHC/HAC enzyme including mutants and variants, said SHC/HAC enzyme comprises a polypeptide having at least 90% sequence identity to amino acid sequences of SEQ ID NO: 1, … or SEQ ID NO: 4 of the instant application and furthermore, the instant application and the cited allowed patents US 10,472,655 B2  and US 11,021,722 B2/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements. 
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Art of Interest
	Eichhorn et al., (Adv. Synth. Catal., 2018, Vol. 360: 2339–2351) disclose a Biocatalytic Process for (-)-Ambrox Production Using Squalene Hopene Cyclase. However, the cited art is not used in any rejection because the authors of this reference and the inventors of the instant application are the same and the cited art has later publication date.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652